TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00278-CV


                                  Gerald McMillan, Appellant

                                                 v.

         Kary Aycock, Jerad Kolarik, and Little City Investments, LLC, Appellees


            FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-GN-17-006729
          THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 21, 2018. On appellant’s

motions, the time for filing was extended to September 17, 2018. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant in part

the motion for extension of time and order appellant to file a brief no later than October 19,

2018. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on September 19, 2018.



Before Justices Puryear, Goodwin, and Bourland